                        Case 19-11466-MFW        Doc 2199        Filed 03/22/21       Page 1 of 5




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                      )
    In re:                            )                          Chapter 11
                                      )
    CENTER CITY HEALTHCARE, LLC d/b/a )                          Case No. 19-11466 (MFW)
    HAHNEMANN UNIVERSITY HOSPITAL, et )
    al.,1                             )                          Jointly Administered
                                      )
                        Debtors.      )                          Related to Docket No. 2162
                                      )

                  DEBTORS’ RESPONSE TO MOTION OF TENET BUSINESS
              SERVICES CORPORATION FOR AN ORDER (I) CONFIRMING THAT
                 THE AUTOMATIC STAY DOES NOT APPLY, OR (II) IN THE
              ALTERNATIVE, GRANTING RELIEF FROM THE AUTOMATIC STAY

             The debtors and debtors in possession (collectively, the “Debtors”) in the above-

captioned chapter 11 cases (the “Chapter 11 Cases”) hereby object (the “Objection”) to the

Motion of Tenet Business Services Corporation for an Order (I) Confirming That the Automatic

Stay Does Not Apply, or (II) In the Alternative, Granting Relief from the Automatic Stay (the

“Motion”). In support of their Objection, the Debtors state as follows:

             1.          On June 30 and July 1, 2019 (collectively, the “Petition Date”), each of the

Debtors commenced a case under chapter 11 of the Bankruptcy Code. The Debtors are operating

their businesses and managing their properties as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. No request for the appointment of a trustee or

examiner has been made in the Chapter 11 Cases.


1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
             Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
             PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
             Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
             Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
             (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
             216 North Broad Street, 4th Floor, Philadelphia, Pennsylvania 19102.



38264280.1 03/22/2021
                        Case 19-11466-MFW          Doc 2199        Filed 03/22/21        Page 2 of 5




             2.          On July 15, 2019, the Office of the United States Trustee appointed an Official

Committee of Unsecured Creditors pursuant to section 1102(a)(1) of the Bankruptcy Code [D.I.

182].

             3.          On March 8, 2021, Tenet Business Services Corporation (“Tenet”) filed its

Motion2 to obtain Court approval to file an Adversary Proceeding against the Debtors to recover

approximately $3.6 million in alleged Reimbursements paid to the Debtors by CMS which were

attributable to the period in which Tenet owned and operated the hospitals.

             4.          While the Motion suggests that the Debtors ignored Tenet’s inquiries regarding

the Reimbursements, nothing could be further from the truth.

             5.          First, and as Tenet knew or should have known, on October 27, 2020, the Court

entered an order [Docket No. 1863] submitted on consent with CMS (the “Consent Order”),

which clearly detailed that the amount of Reimbursements to be received by the Debtors from

CMS was only $1,743,029.85, and not the $3.6 million alleged by Tenet. Tenet did not object to,

or raise any issues with, the entry of the Consent Order.

             6.          Second, and as Tenet also knows, not all CMS Reimbursements related to the

time period in which Tenet owned the hospitals were “Excluded Assets” under the ASA.

             7.          Although Tenet purports to quote from Section 1.7(r) of the ASA in paragraph 11

of its Motion to demonstrate that all alleged Reimbursements are “Excluded Assets,” Tenet only

quoted from a portion of Section 1.7(r). Section 1.7(r) of the ASA, in its entirety, includes the

following as an “Excluded Asset”:

                         Other than the Medicare DHS Receivables and Medicare GME
                         Receivables referenced in Section 1.6(h), any receipts relating to
                         HITECH Payments, Sellers’ Cost Reports or Agency Settlements (whether


2
             Capitalized terms not otherwise defined herein shall have the same meaning as set forth in the Motion.



38264280.1 03/22/2021
                        Case 19-11466-MFW           Doc 2199        Filed 03/22/21         Page 3 of 5




                         resulting from an appeal by Sellers or otherwise) with respect to time
                         periods prior to the [ASA] Effective Time.

See ASA at Section 1.7(r) (emphasis added).

             8.          The bold language omitted by Tenet is important, as Medicare DHS Receivables

and Medicare GME Receivables related to Tenet’s costs reports are assets sold to the Debtors

under Section 1.6(h) of the ASA.3

             9.          Tenet’s counsel first contacted the Debtors’ counsel regarding alleged

Reimbursements due to Tenet on January 6, 2021. During the initial call, and in subsequent

communications among counsel, the Debtors’ counsel made clear that the Debtors would work

with their third-party consultant Dixon Hughes Goodman LLP (“DHG”) to reconcile the

Reimbursements (i.e., to identify the Medicare GME Receivables and the Medicare DHS

Receivables), with the goal of determining what, if any, portion of the $1,743,029.85 actually

received by the Debtors was an Excluded Asset under the ASA. The reconciliation process was

complicated and took time.

             10.         On March 17, 2021, the Debtors delivered to Tenet DHG’s reconciliation analysis

(the “Reconciliation Report”). The Reconciliation Report is 569 pages and includes a clear and

thorough analysis of the amounts owed from CMS, the amounts due to CMS, a breakdown of the

amounts actually paid by CMS and how those amounts are allocated between Tenet and the

Debtors as dictated by the ASA.




3
             “Medicare DHS Receivables” is defined in the ASA as “Medicare payments payable to the Sellers as of the
             Effective Time, or that become payable after the Effective Time, for Medicare disproportionate share
             payment adjustments, if any, regardless of the cost reporting period associated with such payment.” See
             ASA at Section 13.19. “Medicare GME Receivables” is defined in the ASA as “Medicare approved
             graduate medical education program payments payable to Sellers as of the Effective Time, or that become
             payable after the Effective Date, if any, regardless of the cost report period associated with such payments.”
             Id.



38264280.1 03/22/2021
                        Case 19-11466-MFW       Doc 2199    Filed 03/22/21   Page 4 of 5




             11.         The Reconciliation Report makes clear that, of the amount paid by CMS to the

Debtors, only a small portion of the amount constitutes Excluded Assets under the ASA.

             12.         The Debtors have offered to make DHG available to Tenet and are otherwise

available to respond to any of Tenet’s questions or concerns. The Debtors have also made clear

that, in exchange for a specific release, they are ready, willing and able to pay Tenet the amounts

due Tenet under the ASA as soon as Tenet confirms its agreement with the analysis in the

Reconciliation Report or the parties otherwise agree. If Tenet disagrees with the conclusions in

the Reconciliation Report, the Debtors are prepared to listen and work in good faith to resolve

any issues.

             13.         Based upon the above, Tenet now has all the information it needs to accept or

challenge DHG’s conclusions and to engage with the Debtors to resolve any disputes

consensually. There is no need for the Court to grant the relief requested in the Motion, as there

is no need for Tenet to file an Adversary Proceeding to reach resolution of these issues.




38264280.1 03/22/2021
                        Case 19-11466-MFW    Doc 2199     Filed 03/22/21    Page 5 of 5




             WHEREFORE, the Debtors respectfully request that the Court deny the Motion and

grant the Debtors such further relief is just and appropriate.

Dated: March 22, 2021                             SAUL EWING ARNSTEIN & LEHR LLP

                                            By:   /s/ Mark Minuti
                                                  Mark Minuti (DE Bar No. 2659)
                                                  1201 N. Market Street, Suite 2300
                                                  P.O. Box 1266
                                                  Wilmington, DE 19899
                                                  Telephone: (302) 421-6800
                                                  Fax: (302) 421-5873
                                                  mark.minuti@saul.com

                                                         -and-

                                                  Jeffrey C. Hampton
                                                  Adam H. Isenberg
                                                  Centre Square West
                                                  1500 Market Street, 38th Floor
                                                  Philadelphia, PA 19102
                                                  Telephone: (215) 972-7777
                                                  Fax: (215) 972-7725
                                                  jeffrey.hampton@saul.com
                                                  adam.isenberg@saul.com

                                                  Counsel for Debtors and Debtors in Possession




38264280.1 03/22/2021
